STATE OF WEST VIRGINIA
                               SUPREME COURT OF APPEALS

    Wanda R. Williams, Petitioner Below,
    Petitioner                                                                            FILED
                                                                                      October 20, 2015 
    vs) No. 14-0958 (Kanawha County 14-AA-39)                                        RORY L. PERRY II, CLERK
                                                                                   SUPREME COURT OF APPEALS
                                                                                       OF WEST VIRGINIA
    Raleigh County Board of Education,
    Respondent Below, Respondent


                                  MEMORANDUM DECISION
            Petitioner Wanda R. Williams, by counsel John Everett Roush, appeals the Circuit Court
    of Kanawha County’s August 20, 2014, order affirming the decision of the administrative law
    judge following a Level Three hearing of the West Virginia Public Employee Grievance Board.
    Respondent Raleigh County Board of Education, by counsel Howard E. Seufer Jr. and
    Christopher L. Edwards, filed a response. On appeal, petitioner alleges that the circuit court erred
    in finding that her duties that qualified as accounts payable in nature did not constitute her
    primary duties and that certain other of her duties were not accounts payable in nature.

            This Court has considered the parties’ briefs and the record on appeal. The facts and legal
    arguments are adequately presented, and the decisional process would not be significantly aided
    by oral argument. Upon consideration of the standard of review, the briefs, and the record
    presented, the Court finds no substantial question of law and no prejudicial error. For these
    reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
    of the Rules of Appellate Procedure.

            By letter dated December 12, 2012, petitioner requested a reclassification of her job title.
    Respondent employed petitioner in its purchasing department as a Secretary III/Accountant III
    since December of 2010. In that position, petitioner’s immediate supervisor is Phillip Jarrell, the
    Director of Purchasing for that department. Petitioner’s job is to complete purchase orders and to
    receive and reconcile invoices. Petitioner does not supervise any employees. In her letter,
    petitioner requested to be reclassified as a Secretary III/Accountant III/Accounts Payable
    Supervisor because she believed she met “the responsibilities and requirements” necessary to be
    reclassified.

            In January of 2013, Superintendent James G. Brown responded to petitioner’s letter with
    a denial based upon a review of her current employment responsibilities, work history, and
    solicited input from Director Jarrell. According to Superintendent Brown, he was unable to
    confirm that petitioner performed accounts payable functions such that reclassification was
    warranted. The following month, petitioner filed a Level One grievance and claimed
    Superintendent Brown should have granted the reclassification. The grievance also included a
    twenty-point list of duties petitioner claimed to perform that she maintained qualified her for the

                                                         1 
            
 
position of Accounts Payable Supervisor. That same month, Superintendent Brown conducted a
Level One hearing and denied the grievance by decision dated March 18, 2013.

       In July of 2013, a Level Two mediation was held. After it proved unsuccessful, petitioner
appealed to the West Virginia Public Employee’s Grievance Board (Grievance Board) at Level
Three. The Grievance Board denied petitioner’s grievance by decision dated April 7, 2014. The
Grievance Board specifically found that “[b]y design, the receiving and processing of invoices is
separate from the paying of accounts. This separation of duties creates a system of checks and
balances to ensure accounting is being performed properly.” Petitioner then appealed the
decision to the circuit court. By order entered on August 20, 2014, the circuit court affirmed the
Grievance Board’s decision. It is from that order that petitioner appeals.

       We have previously established the following standard of review:

               “Grievance rulings involve a combination of both deferential and plenary
       review. Since a reviewing court is obligated to give deference to factual findings
       rendered by an administrative law judge, a circuit court is not permitted to
       substitute its judgment for that of the hearing examiner with regard to factual
       determinations. Credibility determinations made by an administrative law judge
       are similarly entitled to deference. Plenary review is conducted as to the
       conclusions of law and application of law to the facts, which are reviewed de
       novo.” Syllabus Point 1, Cahill v. Mercer County Bd. of Educ., 208 W.Va. 177,
       539 S.E.2d 437 (2000).

Syl. Pt. 1, Darby v. Kanawha County Bd. of Educ., 227 W.Va. 525, 711 S.E.2d 595 (2011). Upon
our review, the Court finds no error in the circuit court decision below. Specifically, petitioner’s
argument on appeal turns on factual findings made by the administrative law judge concerning
specific aspects of her job duties. This includes findings that of the duties petitioner performed
that can be classified as accounts payable in nature, such duties were not the primary portion of
petitioner’s duties, and that other duties petitioner performed were not classified as accounts
payable in nature. The record is clear that petitioner raised these arguments before the circuit
court, and we find that the circuit court did not err in affirming the Grievance Board’s decision.

       Upon our review and consideration of the circuit court’s order, the parties’ arguments,
and the record submitted on appeal, we find no error or abuse of discretion by the circuit court.
Our review of the record supports the circuit court’s decision to affirm the administrative law
judge’s findings, which were also argued below. Indeed, the circuit court’s order includes well-
reasoned findings and conclusions as to the assignments of error raised on appeal. Given our
conclusion that the circuit court’s order and the record before us reflect no clear error, we hereby
adopt and incorporate the circuit court’s findings and conclusions as they relate to petitioner’s
assignments of error raised herein and direct the Clerk to attach a copy of the circuit court’s
August 20, 2014, “Final Order” to this memorandum decision.

       For the foregoing reasons, we affirm.




                                                     2 
        
                                         Affirmed.

ISSUED: October 20, 2015

CONCURRED IN BY:

Justice Robin Jean Davis
Justice Brent D. Benjamin
Justice Menis E. Ketchum
Justice Allen H. Loughry II

DISQUALIFIED:
 
Chief Justice Margaret L. Workman
 




                                    3